PER CURIAM.
Appellant, Walter Mosley, appeals a court order revoking his probation. We affirm in part and remand in part. Mosley had previously pleaded guilty and was convicted of the crimes of Grand Theft and Grand Theft Auto, and was sentenced to probation for these crimes. The State filed a petition for revocation of Mosley’s probation, alleging that he violated his probation by: (1) not reporting to his probation officer for several months; (2) not paying the cost of probation supervision; (3) committing the new crime of Grand Theft Auto; (4) failure to pay any restitution; (5) failure to pay court costs; and (6) failure to pay the public defenders fee. A *1218hearing was held and the court found Mosley guilty of committing the crime of Grand Theft Auto while on probation. Mosley was re-sentenced to consecutive five year sentences for both counts of his original conviction. The trial court found Mosley innocent of the other alleged probation violations. However, a substitute judge signed the final order, mistakenly holding Mosley guilty of the additional probation violations.
We affirm the trial court’s determination of guilt, but remand the final order with instructions for the court to enter an order correctly reflecting the trial court’s findings. See Defrank v. State, 886 So.2d 253 (Fla. 4th DCA 2004). As the final order is being remanded for correction of a scrivener’s error, Mosley is not required to be present.
STEVENSON, C.J., POLEN and SHAHOOD, JJ., concur.